Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation Maintained
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:
The dispensing system of claims 1, 10, 20, and 21.
The adjustable mechanism of claim 4.
The distance measuring unit of claim 8.
The control unit of claims 7 and 8.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This examiner’s amendment has been executed sua sponte.
The application has been amended as follows: 
In the abstract:
At the bottom of the abstract, “(Fig. 3)” has been removed.

Allowable Subject Matter
Claims 1-21 are allowable.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-21 are allowable for reasons of record of prosecution (see the remarks/persuasive arguments filed 5/2/2022). In addition, claim 20 would further be allowable because the combined teachings of the prior art of record does not detail the dispenser device housing forming at least one reservoir configured to temporarily hold a surplus of structural adhesive during dispensing with a bottom side of the housing facing the application surface of a wind turbine blade such that the at least one reservoir is configured to equalize dispenser rate of the structural adhesive by varying an amount of the structural adhesive inside the at least one reservoir during dispensing. Finally, claim 21 would further be allowable because the combined teachings of the prior art of record does not detail the dispenser device housing forming at least one reservoir configured to temporarily hold a surplus of structural adhesive during dispensing with a bottom side of the housing facing the application surface of a wind turbine blade such that the reservoir is configured to equalize dispense rate of the structural adhesive during dispensing. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227. The examiner can normally be reached 9:00AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
6/30/2022